Exhibit 10.15
March 22, 2010
John Oechsle
3208 Running Deer Drive
Castle Rock, CO 80109
Dear John:
On behalf of DigitalGlobe, Inc. (“DigitalGlobe” or the “Company”), I am pleased
to confirm our offer of employment for the position of Executive Vice President,
Product & Strategy. The terms of this offer are summarized below:
Position: You are being hired as a regular, full time employee initially based
out of the Company’s Longmont office, with availability to travel to other
Company offices and client locations as necessary. You will report to Jill
Smith, Chief Executive Officer, or such other person(s) as the Company may
designate and will perform such duties as the Company may from time to time
specify.
You agree to devote substantially all of your business time, energy, attention
and skill to the services of the Company and to the promotion of its interests.
So long as you are employed by the Company, you agree that you will not, without
the advance written consent of the Company’s Board of Directors (the “Board”):

(a)   engage in any other activity for compensation, profit or other pecuniary
advantage, whether received during or after your employment with the Company;
render or perform services of a business, professional, or commercial nature
other than to or for the Company, either alone or as an employee, consultant,
director, officer, or partner of another business entity, whether or not for
compensation, and whether or not such activity, occupation or endeavor or
investment is similar to, competitive with, or adverse to the business (actual
or potential) or welfare of the Company; or

(b)   invest in or become a shareholder of another corporation or other entity;
provided that your investment solely as a shareholder in another corporation
shall not be prohibited so long as such investment is not in excess of one
percent (1%) of any class of shares that are traded on a national securities
exchange, if such activity is not in conflict with your ability to properly
serve the Company.

Compensation:
Base Salary: Your starting semi-monthly gross base salary will be $12,083.33,
which is equivalent to $290,000 on an annualized basis. Your salary is subject
to adjustment from time to time in accordance with the Company’s compensation
policies.

 

 



--------------------------------------------------------------------------------



 



The Company may, in its sole discretion, adjust your base salary from time to
time based upon your performance, the financial condition of the Company,
prevailing industry salary levels and such other factors as the Board determines
appropriate.
Bonus: You will be eligible to participate in the DigitalGlobe 2010 Success
Sharing Plan (“Bonus Plan”), subject to approval by the Board of such Plan, at a
target rate of 60% of base earnings for 2010 (the “Plan Bonus”), which shall,
per the Bonus Plan terms, be prorated based on the portion of 2010 during which
you are employed. The Plan Bonus (if any) will be payable after 2010 year-end
results have been calculated in accordance with the terms and conditions of the
Plan, but in no event later than March 15, 2011. The Bonus Plan also makes you
eligible for a discretionary long-term incentive award (“LTI Award”) in the form
of certain equity-based compensation.
Benefits: You will be eligible to participate in such DigitalGlobe employee
compensation and benefit plans and policies, including plans and policies
relating to incentives, stock options, health, life, disability and 401(k), that
the Company may make available generally to its employees, subject to the terms
and conditions of any such plans and policies as they may exist from time to
time. DigitalGlobe reserves the right in its discretion to alter, suspend,
amend, or discontinue any and all of its employee compensation and benefit
plans, policies, programs and procedures (including without limitation its plans
and policies relating to sales commissions, incentives, stock options, health,
life, disability and 401(k)), in whole or in part, at any time with or without
notice.
Initial Stock Option Grant: Subject to approval by the Board or the committee
(the Committee”) appointed by the Board to administer DigitalGlobe’s 2007
Employee Stock Option Plan (the “Option Plan”), you will receive an initial
option grant to acquire DigitalGlobe common stock in an amount equal to $750,000
(the “Initial Option Grant”). The specific number of options that are to be
granted will be determined based on the value of the option on the effective
date of the grant under the Black-Scholes option valuation methodology or
another option valuation methodology selected by the Committee in its
discretion. The effective date of the grant will be the later of the date of
approval by the Board or the Committee or the date on which your employment with
DigitalGlobe commences. The option strike price will be equal to the fair market
value of the shares of DigitalGlobe common stock at the time of grant, as
determined by the Board or the Committee. The Initial Option Grant will be
subject to the terms and conditions of the Option Plan and related grant
documents. Twenty-five percent (25%) of the Initial Option Grant shall be
eligible to vest on the first annual anniversary of the grant date of the award,
and 1/36 of the remainder of the Initial Option Grant shall be eligible to vest
as of each of the thirty-six one-month anniversaries thereafter (e.g., the 15th
day of each successive month if the initial grant was made on the 15th day of
the month). Unless otherwise stated in the Option Plan or grant documentation,
you must be actively employed on a given vesting date in order to be eligible
for the Initial Option Grant (or any applicable portion thereof) to vest, and
any unvested Initial Option Grant (or portion thereof) as of your separation
from employment shall be null and void. Other terms and conditions of the
Initial Option Grant, including without limitation any provisions for
accelerated vesting (if any) upon

 

Page 2 of 5



--------------------------------------------------------------------------------



 



certain instances of separation from employment or other circumstances, shall be
set forth in the Option Plan and/or the related grant documents.
Relocation: As part of our offer, DigitalGlobe will pay you $20,000 in
relocation assistance for your use in defraying any and all costs and expenses
arising out of or related to your relocation. This relocation payment
constitutes the maximum amount that DigitalGlobe will pay under any
circumstances for your relocation-related expenses, and any relocation-related
expenses that exceed this relocation payment will be solely your responsibility
and will not be reimbursed or otherwise paid by DigitalGlobe. Without limiting
the generality of the foregoing, this relocation payment is intended to include
expenses such as:

•   Costs incident to the sale or lease of your old residence   •  
Transportation and storage of household goods and effects   •   En route
transportation expenses   •   Cost of temporary living expenses   •   Costs
incident to the purchase or lease of a new residence   •   Pre-move house
hunting trips

If your employment terminates for any reason before the one-year anniversary of
the commencement of your employment with DigitalGlobe, you will be required to
promptly repay a pro-rated share of this relocation payment to DigitalGlobe in
an amount equal to one-twelfth (1/12th) of the foregoing total relocation amount
multiplied by the difference between twelve (12) and the total number of
completed calendar months that you were employed by DigitalGlobe.
As required by the Internal Revenue Code, this payment will be included in your
taxable income for the year and, as such, all applicable federal and state
income taxes and FICA will be withheld from your payment. You may be able to
claim an income tax deduction for certain qualified moving expenses by
completing Form 3903, Moving Expenses, and filing with your Form 1040. Please
consult with your tax advisor to determine the deductibility of your moving
expenses.
Severance: You will be required as a condition of your employment to sign the
Company’s Severance Protection Agreement, which sets forth your eligibility for
severance in the event of your separation from employment with the Company in
certain circumstances and includes, without limitation, certain non-competition
obligations. A copy of the Severance Protection Agreement is enclosed for you to
review while you consider our offer. You will be required to sign and return
that agreement upon your acceptance of this offer. Please keep a copy of that
agreement for your reference.
Paid Time Off (PTO): In accordance with DigitalGlobe’s PTO policy, you will be
eligible to accrue up to 4 weeks of PTO per year.

 

Page 3 of 5



--------------------------------------------------------------------------------



 



Start Date: As we discussed, we anticipate that you will start work on April 15,
2010. Please report to our Longmont office, and the receptionist will direct you
to your new-hire orientation.
On your first day, please bring with you the documentation explained in the
“List of Documents to Establish Employment Eligibility” enclosed. Also, because
federal law requires you to demonstrate that either you are a United States
citizen or are authorized to work in the United States, please bring with you
evidence of your United States citizenship or authorization to work in the
United States. (Documents typically used for these purposes are a United States
passport or a social security card and driver’s license.) Additionally, if you
have a checking account and would like to enroll in our payroll direct deposit
program, please bring a voided check or deposit slip with you.
Non-Competition and Confidentiality: Your employment pursuant to this offer is
contingent upon your execution of the Company’s Employee Proprietary
Information, Invention and Non-Competition Agreement that includes, without
limitation, certain non-competition obligations. A copy of the Employee
Proprietary Information, Invention and Non-Competition Agreement is enclosed as
Exhibit B to the Severance Protection Agreement for you to review while you
consider our offer. You will be required to sign and return that agreement upon
your acceptance of this offer. Please keep a copy of that agreement for your
reference.
We also are extending this offer to you on the condition that you not use or
disclose to DigitalGlobe any confidential information of anyone for whom you
previously worked, and with the understanding that your DigitalGlobe employment
will not violate or be restricted by any non-competition or other agreement with
anyone else. If this is not the case, please inform us immediately.
Background Checks and Policies: This offer is contingent upon verification
(which may be after your starting date) of any information you provided to us
during your overall application and interview process with the Company. In
addition, DigitalGlobe may, at its discretion, make continued employment subject
to completion of background checks, reference checks and criminal record checks
to the satisfaction of DigitalGlobe. You also are required as a condition of
your employment to abide by DigitalGlobe’s policies and procedures (as in effect
or amended) throughout your tenure with the Company.
Employment At Will: Please note that if you accept this offer, your employment
with DigitalGlobe at all times will be “at will.” This means that either you or
DigitalGlobe may end your employment at any time for any or no reason. If your
employment terminates for any or no reason, you will not be entitled to any
additional compensation (except as otherwise provided in the Severance
Protection Agreement).
Mediation: DigitalGlobe promotes a system of alternative dispute resolution,
which involves mediation to resolve all disputes that may arise out of the
employment relationship. Because of the mutual benefits that private mediation
can provide both you and the Company (e.g., reduced expense, increase
efficiency), you agree that any claim, dispute and/or controversy

 

Page 4 of 5



--------------------------------------------------------------------------------



 



between you and the Company arising out of or relating to your employment with
the Company or the termination thereof (other than for breach of the Employee
Proprietary Information, Invention and Non-Competition Agreement) shall be
submitted to and administered by JAMS under its mediation rules, before
resorting to litigation or some other dispute resolution procedure. If you would
like additional information regarding mediation, please contact me.
Withholding and Deductions; IRS Code Section 409A: All compensation and benefits
payable to you will be reduced by required and authorized withholding and
deductions. To the extent that the requirements of Section 409A of the Internal
Revenue Code are applicable to the compensation and benefits payable to you, it
is intended that such requirements will be met, and this offer shall be
interpreted and construed consistent with that intent.
This offer supersedes all prior offers, negotiations and understandings, both
verbal and written. You and the Company acknowledge and agree that neither the
Company nor any of its representatives or any other person has made any promise,
representation or warranty, express or implied, not set forth in this letter,
and that you are not relying on any alleged assurances, representations,
promises, statements, warranties or information by or from the Company or any of
its representatives except as specifically and expressly set forth in this
letter.
We would be delighted if you would join the DigitalGlobe team. To indicate your
acceptance of our offer of employment, please sign this letter in the space
below, and sign the Employee Proprietary Information, Invention and
Non-Competition Agreement and Severance Protection Agreement, and return them to
me via email by tomorrow if possible. If you have any questions, please call me
at 303-684-4671.
Sincerely,

     
/s/ Julie Knudson
 
Julie Knudson
   
Vice President, Human Resources
   

I have read and agree to the terms of this letter and acknowledge my status as
an “at will” employee.
Acceptance:

         
/s/ John Oechsle
  3/22/10   4/15/10
 
       
John Oechsle’s Signature
  Date   Start Date

 

Page 5 of 5